Elisha Cooke Attourny of Captn John Wincoll plaint. agt Captn John Hull Defendt in an action of the case for witholding the Summe of two thousand pounds in currant mony of New-England due to sd Wincoll by Obligacion under his hand & Seale bearing date the. 6th day of April. 1671. with all other due damages &c. . . . The Jury . . . found for the plaint. two thousand pounds mony being the penalty of the bond & costs of Court The Defendt appealed from this Judgemt unto the next Court of Assistants & gave Security for the prosecution thereof to Effect.
[ In this case John Hull the mintmaster was forced to break the record of which he had boasted four years earlier, that he had never sued any man nor been sued at law — S. E. Morison, Builders of the Bay Colony, p. 170; cf. id., p. 178, where a letter from Hull to George Broughton is quoted.
S. F. 1775.2
Whereas Capt John Wincoll hath resigned and made over unto mr John Hull and mr Roger Plasteed all his right title and interest in the Salmon Fall[s] Mills as per agreement or writing under his hand and Seale dated with these pursents appeares, wch is with the advice and consent of me Thomas Broughton Now know all men by these pursents that J the said Thomas Broughton binde my Selfe heires Execrs & admrs in the penall Summe of two thousand pounds currant mony of New-England unto the sd Capt. John Wincoll his heires Execrs admrs and assignes to save and keepe harmless the sd Jn° Wincoll his heires Execrs admrs and assignes of and from all and all manner of debts dues claims & demands whatsoever any person or persons shall challenge or demand of him the sd Wincoll his heires or assignes by bonds bills covenant contract promi[se] Booke debts or any other waies by which they may claim the same from the said Wincoll as concerning his *900acting and manageing the sd Mills or any other waies wherein hee hath obliged himselfe for me the sd Broughton. Jn Witness whereof J put to my hand & Seale the 6th day of Aprill. 1671@ Thomas Broughton (Sigil)
Signed Sealed & Deliurd in pursence of Jabez Fox Tho: Lake George Broughton
Owned in Court [30]th April, 1678 by mr Broughton
as attests Jsa Addington Cler
S. F. 1776.3
Whereas mr Thomas Broughton hath this sixth day of April: 1671. given an obligation under his hand & Seale unto Capt Jn° Wincoll to save & keepe harmless the sd Jn° Wincoll his heires Execrs admrs and assignes of and from all manner of debts dues claims and demands whatsoever any person or persons shall challenge or demand of him the sd Wincoll his heires or Assignes by bonds bills covenants contracts or any otherwaies whereby they may claim the same of and from the said Wincoll as concerning Ms acting and manageing the Salmon fall Mills or any otherwaies wherein hee hath obliged himselfe for the sd Broughton as per the sd writing appeares: Now know all men by these pursents that J John Hull of Boston in New-England binde my Selfe my heires Execrs & Admrs unto the sd John Wincoll Ms heires Execrs & Admrs in the penall Summe of two thousand pounds currant mony of New-England That the said Broughton shall do and perform the same in every respect concerning all dues claimes dema[nds] that hath been obliged since the 6th day of December. 1662. Jn Witness whereof J put to my hand and Seale the words (being obliged) was interlined before Sealing.
John Hull (Sigil.)
[Same witnesses as to previous document]
Hull appealed to the Court of Assistants (Records, i. 122) which sustained him, and required Cooke to pay 59s costs.]